Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment received on 07/30/2021.  Claims 1-5, 7, 9-16, 18, and 20-24 are now pending and ready for examination.
Response to Amendment
The amendment received on 07/30/2021 has been entered and considered in full.
Response to Arguments
35 USC 101 Rejection
With regards to claim 1, the Applicant has amended the claim language to overcome the previous 35 USC 101 rejection.  The claim is no longer directed to an abstract idea as three-dimensional anatomical distances are measured by stacking images and generating a 3D vector with magnitude and direction.
35 USC 103 Rejection
With regards to claim 1, the Applicant has amended the claim language to overcome the previous 35 USC 103 rejection.  Due to the change in scope, a new grounds of rejection is provided below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.a
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5, 7, 12, 13, 16, 18, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weimker et al. (US PG PUB 20140219534 A1 in view of Chen et al. (US PG PUB 20160051215 A1).
With regards to claim 1, Weimker discloses a method for measuring three dimensional anatomical distances in a stack of tomosynthesis images, comprising: accepting selection of a plurality of points on a plurality of images in the stack of tomosynthesis images (Weimker, ¶ [0039] and Fig 1;  back tracer traces the initial seed point across all slices and common seed point is a collection of points in each slice (plurality of points on plurality of images); generating a vector based on at least some of the points selected (Weimker, ¶ [0041];  Ray p (3d vector) is created from the seed points in each slice as seen in Fig 1).
Weimker does not appear to explicitly disclose stacking each image of the tomosynthesis images on top of or below another image in a direction orthogonal to a plane of an illumination detector; the generating being responsive to the accepting, wherein each image in the stack is in a respective plane alone a z-axis, and wherein a z-coordinate of the respective plane corresponds to a distance from the plane to the surface of the illumination detector.
Chen discloses stacking each image of the tomosynthesis images on top of or below another image in a direction orthogonal to a plane of an illumination detector; the generating being responsive (Chen, ¶ [0042-0044];  Chen discloses how a stack of tomosynthesis images are orthogonal to the image detector.  Additionally, each slice is on a z-axis coordinate.  The disclosed mass is closer to one slice over another and therefore indicates that the z-axis coordinate is representative of a distance).
Weimker and Chen are analogous art as they are in the same field of endeavor of medical image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the image stack of Weimker by utilizing image slices indicative of the z-axis to indicate distance as taught by Chen.
The motivation for doing so would have been because utilizing the z-axis as a relative distance marker can help indicate where specific masses are or other regions of interest in the tomosynthesis stack.  A tomosynthesis stack would obvious contain 3D and each image slice will always correspond to a z-axis.  Therefore, a 3D distance can be determined as each image slice will have its own z-coordinate.

With regards to claim 2, Weimker in view of Chen discloses the method according to claim 1.  Weimker further discloses further comprising displaying the 3D vector and the plurality of images corresponding to the selected points (Weimker, Fig 1;  3D vector is displayed in figure one as Ray P and discloses in ¶ 0041].

With regards to claim 5, Weimker in view of Chen discloses the method according to claim 1.
Weimker further discloses further comprising providing markers for the selected points, wherein the markers are distinguishable (Weimker, Fig 1;  Points 111 are interpreted as the selected points and appear as dots on ray P (distinguishable markers).


With regards to claim 7, Weimker in view of Chen discloses the method according to claim 1.
Weimker further discloses dynamically updating the 3D vector.  (Weimker, ¶ [0038]-[0040];  radiolost uses a mouse to specify an initial seed point and the back tracer traces the seed point across all the other images to find seed points (dynamically updating)).

With regards to claim 12, the claim language is essentially similar to that of claim 1.  Therefore, the rationale used to reject claim 1 is applied to claim 12.

With regards to claim 13, the claim language is essentially similar to that of claim 2.  Therefore, the rationale used to reject claim 2 is applied to claim 13.

With regards to claim 16, the claim language is essentially similar to that of claim 5.  Therefore, the rationale used to reject claim 5 is applied to claim 16.

With regards to claim 18, the claim language is essentially similar to that of claim 7.  Therefore, the rationale used to reject claim 7 is applied to claim 18.

With regards to claim 23, the claim language is essentially similar to that of claim 1.  Therefore, the rationale used to reject claim 1 is applied to claim 23.

With regards to claim 24, the claim language is essentially similar to that of claim 2.  Therefore, the rationale used to reject claim 2 is applied to claim 24.
Claims 10, 11, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weimker et al. (US PG PUB 20140219534 A1) as cited in the IDS dated 03/26/2021 in view of Chen et al. (US PG PUB 20160051215 A1)..
With regards to claim 10, Weimker in view of Chen discloses the method according to claim 1.
Weimker in view of Chen does not appear to explicitly disclose further discloses calculating a distance and 3D vector length between the selected points.  However, Weimker discloses calculating distance data for each slice to the x-ray source and using the distances for further calculations in ¶ [0043].  Therefore, the distances between the points (slices) can be calculated as distance from each slice to the x-ray source is calculated.
The motivation for doing so would have been because the distances between slices can easily be calculated for further calculations if the distances from each slice to a source point is being calculated as the difference between those distances is the distance between slices (points).

With regards to claim 11, Weimker in view of Chen discloses the method according to claim 10.
Weimker in view of Chen does not appear to explicitly disclose displaying the calculated distance and 3D vector length.  However, it would have been an obvious modification to add an additional step of displaying distance values to a user since the distance value are already being calculated.  Displaying values is an obvious step and easy modification to any method and can be easily implemented in this method as well.

With regards to claim 21, the claim language is essentially similar to that of claim 10.  Therefore, the rationale used to reject claim 10 is applied to claim 21.

With regards to claim 22, the claim language is essentially similar to that of claim 11.  Therefore, the rationale used to reject claim 11 is applied to claim 22.

Claim 3, 4, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weimker et al. (US PG PUB 20140219534 A1) as cited in the IDS dated 03/26/2021 in view of Chen et al. (US PG PUB 20160051215 A1) in view of Truyen (US PG PUB 20100260393 A1) as cited in the IDS dated 03/26/2021.
With regards to claim 3, Weimker in view of Chen discloses the method according to claim 2.
Weimker in view of Chen does not appear to explicitly disclose wherein the vector is displayed in a 3D coordinate space.
Truyen discloses wherein the vector is displayed in a 3D coordinate space (Truyen, ¶ [0074] and Fig 3-II and Fig 4;  the lumen indicator (points) are shown with a z-coordinate and centerline coordinate and is interpreted to be a 3D coordinate space.  The points show the lumen throughout the image stack and the path is interpreted to be a vector).
Weimker in view of Chen and Truyen are analogous art as they are in the same field of endeavor of medical imaging.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the vector created by points in an image stack as taught by Weimker by utilizing displaying in a 3D coordinate space as taught by Truyen.
The motivation for doing so would have been because displaying the vector in 3D space provides an easier representation of the selected points throughout the stack of images.

With regards to claim 4, Weimker in view of Truyen disclose the method of claim 3.
Weimker in view of Chen in view of Truyen do not appear to explicitly disclose rotating the 3D coordinate space.  However, it would have been obvious to one of ordinary skill at the time of applicant’s filing that 3D coordinate space can be easily rotated for viewing accessibility and would have been obvious to try.

With regards to claim 14, the claim language is essentially similar to that of claim 3.  Therefore, the rationale used to reject claim 3 is applied to claim 14.

With regards to claim 15, the claim language is essentially similar to that of claim 4.  Therefore, the rationale used to reject claim 4 is applied to claim 15.

Claim 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weimker et al. (US PG PUB 20140219534 A1) as cited in the IDS dated 03/26/2021 in view of Chen et al. (US PG PUB 20160051215 A1) in further view of Avinash (US PG PUB 20060018526 A1).
With regards to claim 9, Weimker in view of Chen discloses the method according to claim 1.
Weimker in view of Chen does not appear to explicitly disclose preprocessing the tomosynthesis image for noise reduction and edge enhancement.
Avinash discloses disclose preprocessing the tomosynthesis image for noise reduction and edge enhancement (Avinash, ¶ [0026] and [0042];  noise filtering and edge strength thresholding (edge enhancement) is performed on tomosynthesis images).
Weimker in view of Chen and Avinash are analogous art as they are in the same field of endeavor of medical image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the images of Weimker by utilizing filtering techniques such as noise reduction and edge enhancement as taught by Avinash.
The motivation for doing so would have been because filtering images is a common technique in the art and would help to clarify the tomosynthesis images.

With regards to claim 20, the claim language is essentially similar to that of claim 9.  Therefore, the rationale used to reject claim 9 is applied to claim 20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D SHIN/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667